Citation Nr: 1233295	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for generalized anxiety disorder with post traumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

Review of the record reflects that the Veteran receives ongoing treatment at the VA Medical Center (VAMC) in Salisbury, North Carolina.  The Veteran, in a December 2009 statement, also reported seeking psychiatric treatment from private providers.  Additionally, an April 2009 VA mental health record indicates the Veteran had been treated for the past year at the Goldsboro Clinic in Goldsboro, North Carolina.  On remand, the originating agency should ensure that any pertinent, outstanding VA and/or private treatment records are associated with the claims files.  38 C.F.R. § 3.159(c).   

Moreover, the Veteran was last provided a VA examination in January 2006, nearly six years ago.  Whether an examination is sufficiently contemporaneous to properly rate the current severity of the Veteran's disability depends on the particular circumstances of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In this case, the Board notes that the Veteran's statements as well as available treatment records reflect that the Veteran's disability may have worsened since the January 2006 VA examination.  Specifically, while the January 2006 VA examination reflects a Global Assessment of Functioning (GAF) score of 65, a January 2008 Goldsboro psychiatric record shows a GAF score of 45.  

As such, the Board finds another VA examination is warranted to determine the current severity of the disability on appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's generalized anxiety disorder with PTSD symptoms during the period of this claim, to include any pertinent private treatment records identified by the Veteran, VA treatment records from the Salisbury VAMC since April 2009, and records from the Goldsboro Clinic.  

2. Thereafter, the Veteran should be afforded a VA examination to determine the current nature and extent of his service-connected psychiatric disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and be reviewed by the examiner.  Any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's psychiatric disability on his ability to work, to include whether it is sufficient by itself to render him unemployable.  The rationale for all opinions expressed must also be provided. 

3. The RO/AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

